PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/942,578
Filing Date: 16 Nov 2015
Appellant(s): Pierre, Peron



__________________
J. Mark Konieczny
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 24, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated November 24, 2020.
(2) Response to Argument
1. Tero in view of Gruenke as evidenced by Threshold PEP (claims 1-3, 8-10, 14, and 21).
Regarding the argument that the rationale “to prevent passage of patient exhalation through the inspiratory line” is completely unsupported by any record evidence, and that it is not appropriate for the Examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known (see the first two paragraphs of page 9 of the Appeal Brief filed April 22, 2021), this argument is not well taken. The rationale “to prevent passage of patient exhalation through the inspiratory line” was not based on official notice. Instead, this rationale was explicitly based on the teachings of Gruenke, as cited in pages 4-5 of the Final Rejection mailed November 24, 2020. Column 6, lines 24-28 of Gruenke state “[i]nhalation check valve 62 prevents passage of patient exhalation therethrough toward vent and 32 and thereby requires that the patient's exhalation exit the system through exhaust end 58.” The vent 
Regarding the argument that the Tero device already includes a provision for preventing patient exhalation through the inspiratory line and thus the further incorporation of a one-way valve would not provide any recognizable additional benefit, advantage, or result to the Tero device (see the third paragraph of page 9 of the Appeal Brief filed April 22, 2021), this argument is not well taken. First, it is noted that there is no support in the Tero reference for Appellant’s assertion that Tero already prevents patient exhalation through the inspiratory line. Instead, this assertion is merely based upon Appellant’s speculation. Second, the simple addition of a one-way valve in the inhalation line (valve 62 in line 60, Fig. 4) is clearly taught by Gruenke in a similar positive pressure nasal interface system with an inspiratory line (60, Fig. 4) and an expiratory line (52, Fig. 4). Gruenke’s one-way valve in the inhalation line provides an expected, beneficial result of preventing passage of patient exhalation through the inspiratory line, and requiring that the patient’s exhalation exit the system through the exhaust end (see col. 6, lines 24-28 of Gruenke).
Regarding the argument that a positive pressure air source (e.g., a pressurized air tank) would necessarily already have a significantly higher pressure than normal atmospheric pressure or a pressure in a patient’s lungs making a one-way valve no evidence in Tero to support Appellant’s assertion that the positive pressure air source would be “significantly higher,” let alone any evidence that the positive pressure in Tero is so high that it would necessarily prevent all exhalation gases from the patient from passing back into the inhalation line. Even if Tero’s positive pressure source would discourage some of the exhaled air from traveling back into the inhalation line, there is nothing indicating that it would prevent this airflow to such an extent that it would render a one-way valve completely unnecessary. A patient’s exhalation pressure could still enter the inspiratory line if the patient’s exhalation pressure exceeds the inspiratory line pressure. But the use of a one-way valve would help to more substantially limit exhaled gases from moving through the inspiratory line.
Importantly, the Gruenke reference also uses a positive pressure air source (blower 18, Fig. 4 of Gruenke) to provide an inspiratory line with continuous positive air pressure (see col. 12, lines 37-42; see also Fig. 6 nasal pressure graph). Nevertheless, Gruenke still states that the one-way valve in the inspiratory line helps prevent passage of patient exhalation through the inspiratory line, and thereby requires that the patient's exhalation exit the system through the expiratory line (see col. 6, lines 24-28). Thus, merely providing continuous pressure alone would not be expected to prevent all exhaled gases from traveling into the inspiratory line. It is maintained that it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding the argument that Tero providing a significantly higher positive pressure is the reason Tero does not mention using a one-way valve and why the office has been unable to cite any other reference showing such a use of a one-way valve (see the last sentence of the third paragraph of page 9 of the Appeal Brief filed April 22, 2021), this argument is not well taken. Appellant’s unsupported speculation as to why Tero lacks a one-way valve is not persuasive. Regardless, the Office has clearly cited a reference to teach the use of a one-way valve. Gruenke has specifically been relied upon to show the use of a one-way valve in the inspiratory line to help prevent passage of patient exhalation through the inspiratory line, and thereby require that the patient's exhalation exit the system through the expiratory line (see col. 6, lines 24-28).
Regarding the argument that the combination of a one-way valve in a single inspiratory/expiratory line coupled with a PEEP valve provides the ability to maintain and control specific pressures in the lungs and to perform PEEP therapy without the use of mechanical ventilators (see the penultimate paragraph of page 9 of the Appeal Brief filed April 22, 2021), this argument is not well taken. Tero has a single inspiratory/expiratory line coupled with an adjustable PEEP valve (730, Fig. 15; or 300, Fig. 6; which may be a Threshold™ valve as stated in the second sentence of [0058]) 
Regarding the argument that the Office’s proposed combination must still provide some advantage or expected benefit that would motivate the proposed combination and the asserted advantage or benefit must be supported by record evidence … and that the combination of Tero and Gruenke would not provide any additional expected advantage or result and the Office has provided no evidence to support the assertion (see the last paragraph of page 9 of the Appeal Brief filed April 22, 2021), this argument is not well taken. The proposed Tero/Gruenke combination clearly provides an expected benefit as stated by col. 6, lines 24-28 of Gruenke: “[i]nhalation check valve 62 prevents passage of patient exhalation therethrough toward vent and 32 and thereby requires that the patient's exhalation exit the system through exhaust end 58.” Therefore, the some of the exhaled air from traveling into the inspiratory line, the addition of the one-way valve taught by Gruenke would more effectively ensure that even higher pressure exhaled air will not erroneously travel into the inspiratory line. Adding a one-way valve to Tero’s inspiratory line would not present any apparent downside, but it would help to further ensure the air flows in the proper direction. Lastly, the expected benefit is clearly supported by the Gruenke reference (see Fig. 4 and col. 6, lines 24-28).
Regarding the argument that Gruenke shows that the inhalation check valve 62 is not being used to prevent passage of patient exhalation through a single inspiratory/expiratory line, so it does not provide evidence to incorporate a one-way valve into the inspiratory line of Tero to prevent exhalation through a single inspiratory/expiratory line (see the first paragraph of page 10 of the Appeal Brief filed April 22, 2021), this argument is not well taken. The inhalation check valve of Gruenke (62, Fig. 4) is specifically used to prevent passage of patient exhalation through the inspiratory line (see col. 6, lines 24-28 of Gruenke). It is unclear what distinction Appellant is arguing with respect to this being a “single inspiratory/expiratory line.” Gruenke, like the instant invention, and like Tero, has an inspiratory line (60, Fig. 4) delivering positive pressure air to a nasal interface (14, Fig. 2, Fig. 4 of Gruenke), and an expiratory line (52, Fig. 4) for the exhaled air to exit the system. The inspiratory and expiratory lines form a continuous flow path, and there is no language in Gruenke that actually criticizes, discredits, or discourages the use of an inhalation check-valve in an KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). One of ordinary skill and ordinary creativity would be able to fit the simple teaching of Gruenke’s check-valve into the inspiratory line of Tero in order to obtain the expected benefit or preventing passage of the patient exhalation through the inspiratory line by requiring the exhaled air to flow through the exhalation line (col. 6, lines 24-28 of Gruenke).
Regarding the argument that a positive pressure air source would necessarily already have a significantly higher pressure than normal atmospheric pressure or a pressure in a patient’s lungs, otherwise the positive pressure air source would not be able to deliver air pressure to a patient’s lungs in the first instance (see the second paragraph of page 10 of the Appeal Brief filed April 22, 2021), this argument is not well taken. As already stated above, there is no evidence in Tero to support Appellant’s assertion that the positive pressure air source would be “significantly higher,” let alone any evidence that the positive pressure in Tero is so high that it would necessarily prevent all exhalation gases from the patient from passing back into the inhalation line. Furthermore, it is noted that the breathing gas in Tero is delivered to the patient’s lungs with the assistance of a pressure gradient “upon inspiration by the patient” (see the last sentence of [0050] of Tero).
Regarding the argument that the Office has presented no evidence, or convincing line of reasoning based on established scientific principles or legal precedent some of the exhaled air from traveling back into the inhalation line, there is nothing indicating that it would prevent this airflow to such an extent that it would render a one-way valve completely unnecessary. A patient’s exhalation pressure could still enter the inspiratory line if the patient’s exhalation pressure exceeds the inspiratory line pressure, and so the one-way valve would help to more effectively limit exhaled gases from moving back through the inspiratory line.
Importantly, the Gruenke reference also uses a positive pressure air source (blower 18, Fig. 4 of Gruenke) to provide an inspiratory line with continuous positive air pressure (see col. 12, lines 37-42; see also Fig. 6 nasal pressure graph). Nevertheless, Gruenke still states that the one-way valve in the inspiratory line helps prevent passage of patient exhalation through the inspiratory line, and thereby requires that the patient's exhalation exit the system through the expiratory line (see col. 6, lines 24-28). Thus, merely providing continuous pressure alone would not be expected to prevent all exhaled gases from traveling into the inspiratory line.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Youtube™ video was cited only to show that the Threshold™ PEEP valve disclosed by Tero, is able to have a predetermined pressure set in an adjustable manner by turning the valve. 
Regarding the argument that if Appellant traverses a factual assertion as not properly officially noticed or not properly based upon common knowledge, the Examiner must support the finding with adequate evidence (see the first paragraph of page 11 of the Appeal Brief filed April 22, 2021), this argument is not well taken. The Examiner has not made any official notice or relied upon common knowledge. Instead, the Examiner has specifically relied upon the teachings of Tero and Gruenke, as discussed above.
Regarding the argument that Appellant has traversed and demonstrated that the Examiner has not properly supported the assertion that one of ordinary skill in the art would combine the one-way valve of Gruenke with the device of Tero “to prevent passage of patient exhalation through the inspiratory line” because Tero already provides for the passage of patient exhalation, and a positive pressure air source would necessarily already have a significantly higher pressure than atmospheric pressure or a 
Regarding the argument that the Examiner has not been able to cite a reference that discloses using a one-way valve for the purpose of preventing passage of patient exhalation through the inspiratory line, as required under MPEP 2144.03(C) (see the first paragraph of page 11 of the Appeal Brief filed April 22, 2021), this argument is not well taken. MPEP 2144.03(C) does not apply because the Examiner did not take official notice or rely upon common knowledge. Furthermore, the Examiner did cite a reference that discloses using a one-way valve to prevent passage of patient exhalation through an inspiratory line, see Figure 4 and col. 6, lines 24-28 of Gruenke.
Regarding the argument that the Office has not met the basic requirements for a prima facie case of obviousness and has not shown that it would be obvious to combine the one-way valve disclosed by Gruenke with a PEEP valve as disclosed by Tero (see the second paragraph of page 11 of the Appeal Brief filed April 22, 2021), this argument is not well taken because none of Appellant’s arguments have been found persuasive.
To summarize the obviousness rejection of claim 1, Tero’s Figure 15 embodiment (reproduced below in annotated Figure A) is substantially similar to Appellant’s Figure 3 embodiment (reproduced below in annotated Figure B) and Tero likewise uses an adjustable PEEP valve to reduce or increase gas flowing out of the device to ensure the desired CPAP pressure setting is met (see the last ten lines of [0049] of Tero). 

    PNG
    media_image2.png
    496
    642
    media_image2.png
    Greyscale

Annotated Figure A (from Fig. 15 of Tero): Tero discloses a nasal interface having an inspiratory line, an expiratory line, and an adjustable PEEP valve connected to the expiratory line. Tero is silent regarding a one-way valve connected to the inspiratory line.

    PNG
    media_image3.png
    489
    817
    media_image3.png
    Greyscale

Annotated Figure B (from Fig. 3 of Appellant’s disclosure): a nasal interface with an inspiratory line, one-way valve, expiratory line, and adjustable PEEP valve.

Gruenke teaches a related inspiratory airway pressure system with a nasal interface (14, Fig. 2) including an inspiratory line (60, Fig. 4) and an expiratory line (52, Fig. 4). The inspiratory line (60) is connected to a one-way valve (62, Fig. 4) in order to prevent passage of patient exhalation back into the inspiratory line (see col. 6, lines 24-28). Therefore, the inhalation valve (62) encourages the air to continue flowing in one direction towards the expiratory line, preventing the patient from rebreathing exhaled air containing carbon dioxide.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inspiratory line of Tero to include a one-way valve as taught by Gruenke because this is a combination of prior art elements according to known techniques (including a check valve in an inspiratory line) which will provide a predictable, beneficial result of preventing passage of the patient exhalation through the inspiratory line by requiring the exhaled air to flow through the exhalation line.
2. Tero in view of Gruenke et al. as evidenced by the “Threshold PEP” as applied to claims 1 and 8, and further in view of “Oxygen-Therapy Pressure Regulators with Flowmeters with Floating Ball.” RegFlow, Sept. 2015 (Claims 4 and 11).

3. Tero in view of Gruenke et al. as evidenced by the “Threshold PEP” as applied to claims 1 and 8, and RegFlow, and Winthrop et al. (5,682,881) (Claims 5 and 12).
Regarding the argument that the rejection of claims 5 and 12 should be reversed for the same reasons as discussed above (see the last paragraph of page 11 of the Appeal Brief filed April 22, 2021), this argument is not well taken because none of Appellant’s arguments with respect to the Tero in view of Gruenke as evidenced by Threshold PEP rejection(s) have been found persuasive.
4. Tero in view of Gruenke et al. as evidenced by the “Threshold PEP” as applied to claims 1 and 8 above, and further in view of Kooji et al. (2009/0078259) (Claims 6-7 and 13).
Regarding the argument that the rejection of claims 6-7 and 13 should be reversed for the same reasons as discussed above (see the first full paragraph of page 12 of the Appeal Brief filed April 22, 2021), this argument is not well taken because none of Appellant’s arguments with respect to the Tero in view of Gruenke as evidenced by Threshold PEP rejection(s) have been found persuasive.

For the above reasons, it is believed that the rejections should be sustained.

/CHRISTOPHER E MILLER/Examiner, Art Unit 3785          
                                                                                                                                                                                              Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785       
                                                                                                                                                                                                 /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.